AFFIRM; REVERSE and REMAND and Opinion Filed November 2, 2021




                                               S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-20-00791-CR
                                          No. 05-20-00792-CR
                                          No. 05-20-00793-CR

                         SHAWN PATRICK THURMAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                 On Appeal from the 363rd Judicial District Court
                              Dallas County, Texas
         Trial Court Cause Nos. F19-25733-W, F19-25734-W, F19-25753-W

                               MEMORANDUM OPINION
                           Before Justices Schenck, Smith, and Garcia
                                   Opinion by Justice Garcia
         Appellant pleaded guilty and judicially confessed to five offenses, two of

which are at issue in this appeal. Specifically, appellant argues that the trial court

fundamentally erred by using an incorrect combination of prior convictions to

enhance his state jail felony convictions for burglary of a building (“burglary”) and

unauthorized use of a motor vehicle (“UUMV”).1 As discussed below, we agree that

the trial court erred by imposing a sentence outside the applicable range of


   1
       The sentence for the third offense, possession of a controlled substance, is not at issue in this appeal.
punishment by enhancing punishment for these two state jail felonies with an

incorrect combination of prior convictions. Accordingly, we affirm the trial court’s

judgment of conviction in the burglary of a building and unauthorized use of a motor

vehicle cases, reverse the punishments, and remand to the trial court for new

punishment hearings on those two offenses. The trial court’s judgment in the

possession of a controlled substance case affirmed.

                                         I. BACKGROUND

        Appellant was charged with three state jail felonies: burglary, UUMV, and

possession of a controlled substance. Each indictment alleged that punishment

should be enhanced by two prior convictions.2 One of these prior convictions, a

$1500 theft, was used to enhance all three indictments. In the burglary and UUMV

cases, the State alleged that the prior theft was a felony. But in the controlled

substance case, the same prior theft was alleged to be a state jail felony.3 Appellant

pleaded true and judicially confessed to all enhancements. The trial court sentenced




    2
      Burglary and UUMV were enhanced by prior convictions for the $1500 theft and possession with the
intent to deliver. The possession of a controlled substance offense was enhanced by prior convictions for
the $1500 theft and burglary of a building.
    3
       The record reflects that the $1500 theft and burglary of a building enhancements were charged as
state jail felonies. Two prior state jail felonies may be combined to enhance a state jail felony. See TEX.
PENAL CODE ANN. § 12.425(a). Therefore, punishment for the possession of a controlled substance offense
was properly enhanced to a third-degree felony with a range of punishment of 2-10 years imprisonment.
See TEX. PENAL CODE ANN. § 12.34. Thus, the punishment assessed for the possession of a controlled
substance offense is within the statutory range.
                                                   –2–
appellant to ten years in prison in each of the three cases, with the sentences to run

concurrently.4

                                         II. ANALYSIS

        Appellant argues that the ten-year sentences imposed for the burglary and

UUMV offenses are illegal because they are outside the applicable punishment

range. He further argues that an objection was not required to preserve these errors

because the contemporaneous objection rule does not bar review of a claim that a

sentence is illegal because it is outside the maximum range of punishment.

        We agree that a contemporaneous objection was not required in this case. See

Burg v. State, 592 S.W.3d 444, 449 (Tex. Crim. App. 2020). Therefore, we examine

whether appellant’s sentences for burglary and UUMV are outside the applicable

range of punishment.

        The burglary and UUMV offenses were charged as state jail felonies. A state

jail felony is punishable by confinement in state jail for a term between 180 days and

two years. TEX. PENAL CODE ANN. §12.35(a).5 The punishment range for an offense

ordinarily punished under this provision may be enhanced by prior convictions in

one of two ways:




    4
     The three sentences for possession of a controlled substance, burglary, and UUMV are to run
concurrently with two other ten-year sentences for offenses that are not at issue in this appeal.
5
 There are also special punishment provisions for certain offenses not applicable here. See TEX. PENAL
CODE ANN. § 12.35(C), 12.425(C).


                                                –3–
      a) two prior state-jail-felony convictions enhance the punishment range
      to that of a third-degree felony, or

      b) two prior (non–state jail) felony convictions enhance the punishment
      range to that of a second-degree felony.


See TEX. PENAL CODE ANN. § 12.425 (a), (b). But a prior state jail felony and a

prior non–state jail felony may not be used to enhance state-jail-felony

punishment. See Thomas v. State, 481 S.W.3d 685, 693 (Tex. App.—Texarkana

2015), rev’d on other grounds, 516 S.W.3d 498 (Tex. Crim. App. 2017).

      The record reflects that appellant’s prior theft conviction was a state jail

felony, and thus could not be combined with a non-state jail felony to enhance

punishment in the UUMV and burglary cases. See Thomas, 481 S.W.3d at 693; TEX.

PENAL CODE ANN. §§ 12.45 (a)-(c). Absent enhancement, the maximum punishment

for a state jail felony is two years. See TEX. PENAL CODE ANN. § 12.35(a).

      The trial court, however, imposed a ten-year sentence in the state jail felony

UUMV and burglary cases. These sentences are illegal because they are outside the

applicable range of punishment. See Mizell v. State, 119 S.W.3d 804, 806 (Tex.

Crim. App. 2003).

      Therefore, we affirm the trial court’s judgment of conviction for UUMV and

burglary, reverse the punishments, and remand to the trial court for new punishment

hearings on those offenses.




                                        –4–
       The trial court’s judgment for possession of a controlled substance is in all

respects affirmed.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
200791F.U05




                                        –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

SHAWN PATRICK THURMAN,                        On Appeal from the 363rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-25733-W.
No. 05-20-00791-CR           V.               Opinion delivered by Justice Garcia.
                                              Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the trial court’s judgment of
conviction is AFFIRMED, the punishment is REVERSED, and the case is
REMANDED to the trial court for a new punishment hearing.


Judgment entered November 2, 2021




                                        –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

SHAWN PATRICK THURMAN,                        On Appeal from the 363rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-25734-W.
No. 05-20-00792-CR           V.               Opinion delivered by Justice Garcia.
                                              Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the trial court’s judgment of
conviction is AFFIRMED, the punishment is REVERSED, and the case is
REMANDED to the trial court for a new punishment hearing.

Judgment entered November 2, 2021




                                        –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAWN PATRICK THURMAN,                       On Appeal from the 363rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-25753-W.
No. 05-20-00793-CR          V.               Opinion delivered by Justice Garcia.
                                             Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered November 2, 2021




                                       –8–